  Case 3:19-cv-01992-L Document 16 Filed 02/20/20     Page 1 of 12 PageID 135



                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

THOMAS GLENDALE JOHNSON,           §
INDIVIDUALLY AND ON BEHALF         §
OF ALL OTHERS SIMILARLY            §
SITUATED                           §
                                   §
VS.                                §             CAUSE NO. 3:19-cv-01992-L
                                   §
RYAN C. HOERAUF, INC. D/B/A        §
O’RYAN OIL & GAS AND               §
RYAN C. HOERAUF                    §




      DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR
          NOTICE TO POTENTIAL PLAINTIFFS AND BRIEF IN SUPPORT



                                  Respectfully Submitted,


                                   By:     /s/ R. Layne Rouse
                                         R. LAYNE ROUSE
                                         State Bar No. 24066007
                                         lrouse@shaferfirm.com

                                   SHAFER, DAVIS, O’LEARY & STOKER
                                   P.O. Drawer 1552
                                   Odessa, TX 79760-1552
                                   (432) 332-0893
                                   (432) 333-5002 – Facsimile
                                   ATTORNEYS FOR DEFENDANTS
  Case 3:19-cv-01992-L Document 16 Filed 02/20/20                 Page 2 of 12 PageID 136



                                CERTIFICATE OF SERVICE
        I hereby certify that on this the 20th day of February, 2020, a true and correct copy of the
above and foregoing document was served upon the following counsel of record via electronic
service.

William S. Hommel, Jr.
Hommel Law Firm
5620 Old Bullard Road, Ste. 115
Tyler, Texas 75703
bhommel@hommelfirm.com




                                                       /s/ R. Layne Rouse
                                                     R. Layne Rouse
   Case 3:19-cv-01992-L Document 16 Filed 02/20/20                    Page 3 of 12 PageID 137



TO THE HONORABLE JUDGE OF SAID COURT:

           COME NOW DEFENDANTS RYAN C. HOERAUF, INC. D/B/A O’RYAN OIL & GAS

AND RYAN C. HOERAUF (hereinafter “Defendants”) and file this Response to Plaintiff’s

Motion for Notice to Potential Plaintiffs and Brief in support. Respectfully, Defendants would

show the Court as follows:

                                                 I.
                                              SUMMARY

           After waiting about five months after filing the lone opt-in notice of his relative Nathan

Johnson, Plaintiff Thomas Johnson now requests the Court to certify a class of “All Salaried Plant

Operators employed by O’Ryan Oil & Gas in Texas from May 8, 2016 to the present.” Doc. No.

13, ¶14. The Court should deny the motion to certify.

           The substantial allegations and affidavits before the Court do not demonstrate that the

alleged violations stem from a widespread discriminatory plan. Plaintiff and Nathan Johnson (the

“Plaintiffs”) only have knowledge of their work as plant operators at the Big R gas plant in Powell,

Texas—not of all plants in Texas. Plaintiffs’ allegations fail establish that the six or so “other”

plant operators that worked alongside Plaintiffs at the Big R gas plant are similarly situated—

misclassified exempt employees paid a salary. Plaintiffs also fail to identify any other putative

class member interested in joining this lawsuit. Accordingly, the Court should deny the motion to

certify.

                                                  II
                                              EVIDENCE

           In addition to the documents on file with the Court, Defendants will rely upon the following

in support of their response:

           Exhibit 1      Affidavit of Ryan C. Hoerauf Executed February 19, 2020 (Appx. 1-3).




                                                    1
   Case 3:19-cv-01992-L Document 16 Filed 02/20/20                   Page 4 of 12 PageID 138



                                               III.
                                            STANDARD

        Section 16(b) of the FLSA provides that an individual may bring an action “on behalf of

himself . . . and other employees similarly situated.” 29 U.S.C. § 216(b). Most courts, including

this Court, rely on the two-step approach in Lusardi v. Xerox Corp., 118 F.R.D. 351 (D. N.J. 1987).

Viveros v. Flexxray LLC, 4:15-CV-343-O, 2015 WL 12916414, at *2 (N.D. Tex. May 8, 2015)

(noting most federal courts, including the northern district, follow Lusardi).

        “At the initial notice stage, plaintiffs must provide ‘substantial allegations that the putative

class members were together the victims of a single decision, policy, or plan infected by

discrimination.’” Songer v. Dillon Res., Inc., 569 F. Supp. 2d 703, 707 (N.D. Tex. 2008) (quoting

H & R Block, Ltd. v. Housden, 186 F.R.D. 399, 400 (E.D.Tex.1999)).                   “In making this

determination, courts have considered such factors as whether potential plaintiffs were identified;

whether affidavits of potential plaintiffs were submitted; and whether evidence of a widespread

discriminatory plan was submitted.” Id. (internal quotations omitted).

        “While the plaintiffs’ burden at this stage is not onerous, neither is it invisible.” Id. “The

court must satisfy itself that other ‘similarly situated’ individuals justify notice because they desire

to opt-in.” Lentz v. Spanky's Restaurant II, Inc., 491 F.Supp.2d 663, 669 (N.D. Tex. 2007). And

in deciding whether Plaintiffs have met their burden, the Court should be mindful of the

“responsibility to refrain from stirring up unwarranted litigation.” Lentz v. Spanky's Rest. II, Inc.,

491 F.Supp.2d 663, 669 (N.D. Tex. 2007) (internal citations omitted). “[E]mployers should not be

unduly burdened by a frivolous fishing expedition conducted by the plaintiffs at the employer's

expense[ ].” Id. (internal citations and quotations omitted).




                                                   2
     Case 3:19-cv-01992-L Document 16 Filed 02/20/20                Page 5 of 12 PageID 139



                                        IV.
                             ARGUMENTS AND AUTHORITIES
A.      The Court Should Deny “Plaintiffs’” Motion to Certify a Class.
        The Court should deny “Plaintiffs’” motion to certify a class because Plaintiffs fail to carry

their burden to support a class certification. In support of the motion, Plaintiffs Thomas Johnson

and Nathan Johnson, who are relatives, submit virtually identical declarations. Doc. No. 13-1;

Doc. No. 13-5, Ex. 1 (Appx. 3). Plaintiffs have been preparing for this litigation since at least

April 10, 2019, when Nathan Johnson signed his consent prior to Thomas Johnson filing the

lawsuit. Doc. No. 11-1. Despite having about a year to prepare for the motion, Plaintiffs fail to

demonstrate that their claims arise from a widespread discriminatory plan or that any other putative

class member desires to join. See Ex. 1 (Appx. 1-3).

        Plaintiffs fail to establish that the purported “misclassification” of plant operators stems

from a widespread discriminatory plan. See Doc. No. 13-1; Doc. No. 13-5. Plaintiffs’ personal

knowledge is limited to their experience as plant operators working at the Big R gas plant in

Powell, Texas. Doc. No. 13-1; Doc. No. 13-5; Ex. 1 (Appx. 2-3). While Plaintiffs purportedly

had “discussions” with other plant operators, Plaintiffs do not establish that these “discussions”

occurred with anyone other than themselves. See Doc. No. 13-1; Doc. No. 13-5. This does not

evidence the existence of a widespread discriminatory plan.

        Even assuming the “discussions” occurred with the six or so “other” plant operators

employed along with Plaintiffs, the allegations do not evidence a widespread discriminatory plan.

Ex. 1 (App. 2-3). Plaintiffs’ declarations do not allege that the “other” plant operators at Big R

were similarly situated—misclassified employees that received a salary and not overtime. While

the plant operators allegedly “performed the same or similar job duties”—track oil and gas

production—and were not paid overtime, Plaintiffs do not establish that the alleged unpaid



                                                  3
   Case 3:19-cv-01992-L Document 16 Filed 02/20/20                    Page 6 of 12 PageID 140



overtime derived from same alleged misclassification of nonexempt employees. See Doc. No. 13-

1; Doc. No. 13-5. As such, the alleged unpaid overtime, if any, regarding “other” plant operators

could reflect any number of dissimilar issues, such as a purported failure to report time, a

bookkeeping error, a dispute regarding whether certain time was “on the clock”, or other dissimilar

claims. Plaintiffs’ allegations also do not allege, or establish a basis to allege, that the six or so

“other” plant operators were similarly limited in authority with respect to managerial roles, such

as the ability to hire or fire, adjust rates of pay, monitor compliance issues, determine materials or

supplies or tools to be used and the like. See Doc. No. 13-1; Doc. No. 13-5. The declarations do

not establish that Plaintiffs have personal knowledge that there was a widespread misclassification

problem among the six or so “other” plant operators at the Big R plant, much less all plants

throughout Texas. “Stated differently, while the [declarations] may offer support for an individual

employee's FLSA claim against the defendants, they are not evidence of a ‘widespread

discriminatory plan.’” Songer v. Dillon Res., Inc., 569 F. Supp. 2d 703, 707 (N.D. Tex. 2008).

The Court should deny the motion to certify.

        “Before conditionally certifying a class and authorizing notice to potential plaintiffs, the

court must also satisfy itself that there are other similarly situated employees of defendants who

desire to opt-in to the litigation.” Id. Again, Plaintiffs fail to carry this burden. Outside Plaintiffs’

own declarations, Plaintiffs provide no evidence that anyone else desires to opt-in. Plaintiffs do

not identify any other plant operator as a potential plaintiff. Plaintiffs do not allege, even generally,

that any other Big R plant operators desire to opt-in. No other plant operator has indicated an

interest in joining this litigation, even though Plaintiffs have been actively pursuing their claims

since at least April 2019. See Doc. No. 11-1. Plaintiffs “must present information, i.e., more than

speculation or bald assertions by the plaintiffs, that putative class members are interested in joining




                                                   4
     Case 3:19-cv-01992-L Document 16 Filed 02/20/20                Page 7 of 12 PageID 141



the suit”. Id. at 708. But here, Plaintiffs fail to even present “bald assertions” of such an interest,

much less the required information to support the assertion. Accordingly, the Court should deny

Plaintiffs’ motion.

B.      “Plaintiffs’” Proposed Notice is Objectionable.

        In addition to the reasons cited above, the Court should deny “Plaintiffs’” motion for class

certification because the proposed class is overbroad. See Doc. Nos. 13, ¶14. But if the Court

grants the motion, the Court should limit the class as indicated below and sustain Defendants’

objections to Plaintiffs’ proposed requested disclosures, proposed notice, proposed consent form,

and proposed order. See Doc. Nos. 13, 13-3. 13-4, 13-6.

        1.     “Plaintiffs’” Proposed Definition of the Class is Overbroad Broad in Scope.

        Plaintiffs seek to certify a class of “All Salaried Plant Operators employed by O’Ryan Oil

& Gas in Texas from May 8, 2016 to the present.” See Doc. No. 13, ¶14. But see Doc. 13-6

(proposing the Court to order disclosure of information related to all “day rate workers”). As

previously discussed, Plaintiffs’ personal knowledge of the alleged violations, if any, extends at

most to the six or so other plant operators at the Big R plant that worked with Plaintiffs during

their employment. See Ex. 1 (Appx. 2-3). A class definition purporting to extend to “all”

purportedly misclassified plant operators in Texas, or to all “day rate workers” is overbroad,

ambiguous, and not supported by the allegations before the Court. See, e.g., McCloud v. McClinton

Energy Group, L.L.C., 7:14-CV-120, 2015 WL 737024, at *8 (W.D. Tex. Feb. 20, 2015) (“Plaintiff

has failed to produce any evidence that a comprehensive, company-wide compensation exists

beyond these two facilities. Accordingly, the class of similarly situated individuals is limited to

plug technicians dispatched out of Midland or Searcy.”); Huaman v. Ojos Locos Sports Cantina

LLC, 3:13-CV-4938-B, 2014 WL 4081554, at *6 (N.D. Tex. Aug. 19, 2014) (citing Flowers v.

MGTI, LLC, No. H–11–1235, 2012 WL 1941755, at *4 (S.D. Tex. May 29, 2012) for “declining


                                                  5
    Case 3:19-cv-01992-L Document 16 Filed 02/20/20                           Page 8 of 12 PageID 142



to extend collective certification to other locations because record was devoid of evidence of

practices beyond one locale”). A class definition extending to anything beyond salaried plant

operators working at the Big R gas plant in Powell, Texas, is overbroad.

        2.       “Plaintiffs’” Proposed Definition of the Class is Overbroad in Time.

        A class definition extending back to May 8, 2016, is overbroad. See Doc. No. 13, ¶14.

“Based on the statute of limitations, courts have recognized that class certification is appropriately

limited to workers employed by defendant up to three years before notice is approved by the

court.” Huaman v. Ojos Locos Sports Cantina LLC, 3:13-CV-4938-B, 2014 WL 4081554, at *7

(N.D. Tex. Aug. 19, 2014) (emphasis added) (quoting Quintanilla v. A & R Demolitina, Inc., No.

H–04–1965, 2005 WL 2095104, at * 16 (S.D. Tex. Aug.30, 2005); see also Garcia v. TWC Admin.,

LLC, SA:14-CV-985-DAE, 2015 WL 1737932, at *6 (W.D. Tex. Apr. 16, 2015) (“The limitations

period in this case should confine class certification to . . . the three years prior to the date on which

the Court conditionally certifies the classes—in other words, three years prior to the date of this

Order.”). A class definition extending to three years prior to the date Plaintiff filed his lawsuit is

overbroad.

        3.       “Plaintiffs’” Notice and Consent Form Should Include a Notice and Consent to
                 Liabilities and Rights to Other Counsel.1

        The Court should deny Plaintiff’s motion to certify, but if the Court grants the motion, the

Court should require any proposed notice and consent to fully disclose the putative class members

rights and potential responsibilities. Defendants object to Plaintiffs’ proposed notice (Doc. No.

13-3) and proposed consent form (Doc. No. 13-4) because both fail to inform the putative class

members of their rights to pursue a claim by separate counsel, their duty to participate in discovery,



1
 The proposed Notice should also delete any reference to “Lease Supervisors”, which is not a party in this case. See
Doc. No. 13-3.


                                                         6
   Case 3:19-cv-01992-L Document 16 Filed 02/20/20                   Page 9 of 12 PageID 143



and their potential liabilities to pay taxable court costs if the judgment is unfavorable to them. See,

e.g. Behnken v. Luminant Min. Co., LLC, 997 F. Supp. 2d 511, 524–25 (N.D. Tex. 2014) (holding

that “the proposed notice form is not completely accurate as to the potential liabilities for those

who join the lawsuit” because “it omits information that would be necessary for someone to make

an informed decision about whether to join the lawsuit . . .” namely “’You may, however, be

required to pay your proportional share of taxable court costs if the plaintiffs receive an

unfavorable decision.’”); id. at 524-25 (“As to Defendants' request that prospective members be

notified of the possibility that they will be required to participate in discovery and testify at trial,

such text is routinely accepted, and Plaintiff is ordered to make this amendment.” (citations and

quotations omitted); see also Haynes v. Ryan Drilling, LLC, MO15CV00118DAEDC, 2016 WL

11585286, at *5 (W.D. Tex. June 23, 2016), (“The Court agrees with Defendant and finds that the

proposed Notice must advise putative class members of their right to retain separate counsel and

pursue their rights independently from the class.”) report and recommendation adopted, 7:15-CV-

118-DAE, 2016 WL 11585401 (W.D. Tex. July 22, 2016); Garcia, 2015 WL 1737932, at *6-7

(modifying a notice to state “[y]ou may, however, be required to pay your proportional share of

taxable court costs if the plaintiffs receive an unfavorable decision.”). Any approved notice and

consent form should include information regarding the same.

        4.      “Plaintiffs’” Request for Disclosure of the Putative Class Members’ Birth Dates,
                Cell Phones, and Email Addresses is Unsupported.

        The Court should deny Plaintiff’s motion to certify, but if the Court grants the motion, the

Court should order disclosure only of the putative class members’ names and last known mailing

addresses. Defendants object to “Plaintiffs’” “Request for Expedited Discovery” and the proposed

Order requiring Defendants to disclose the birth dates, cell phone numbers, and email addresses of

putative class members or former and current “day rate workers”. See Doc. No. 13, ¶15; Doc. No.



                                                   7
  Case 3:19-cv-01992-L Document 16 Filed 02/20/20                Page 10 of 12 PageID 144



13-6. Presumably, Plaintiffs desire to use the requested information to send reminder notices, text

notices, and perform identity searches of the putative class members. The Court should not order

Defendants to disclose such information because Plaintiffs fail to demonstrate a need for it.

       “[T]he Court’s aim is to ensure that putative class members actually receive notice in a

timely manner” while balancing the privacy interest of the putative class members in ordering

disclosure of their personal information. See Garcia, 2015 WL 1737932, at *4–5 (considering

whether “the extensive disclosures requested by Plaintiffs” was appropriate); Altiep v. Food Safety

Net Services, Ltd., 3:14-CV-00642-K, 2014 WL 4081213, at *6 (N.D. Tex. Aug. 18, 2014)

(“Privacy concerns abound in requiring disclosure of information beyond names and addresses.”).

“While there is not a great deal of uniformity with respect to the types of information courts

generally order defendants to produce, many have taken the view that putative class members'

names and addresses are sufficient to ensure that notice is received.” Garcia, 2015 WL 1737932,

at *4-5. Many courts are reluctant to order disclosure of anything more than the putative class

members name and last known mailing address absent a showing of a particularized need to

disclose more information. See, e.g., Wingo v. Martin Transp., Inc., 2:18-CV-00141-JRG, 2018

WL 6334312, at *10 (E.D. Tex. Dec. 5, 2018) (“Plaintiff has not convinced the Court that

distribution via text message is necessary.”).

       Here, Plaintiffs provide no support for the requested disclosures. Courts recognize that

information such as birthdates and telephone numbers are “highly personal”. See, e.g., Fed. R.

Civ. P. 5.2; see, e.g., Altiep v. Food Safety Net Services, Ltd., 3:14-CV-00642-K, 2014 WL

4081213, at *6 (N.D. Tex. Aug. 18, 2014) (“This information is highly personal . . . .”). Courts

deny requests for disclosure of information beyond names and addressed absent a particularized

need for the information applicable to the case. See, e.g., Altiep, 2014 WL 4081213, at *6




                                                 8
  Case 3:19-cv-01992-L Document 16 Filed 02/20/20                  Page 11 of 12 PageID 145



(“Plaintiffs have shown no reason that sending a letter to a potential plaintiff's last known address

would provide inadequate notice. . . . [T]he Court denies Plaintiffs' request for telephone numbers

and email addresses. . . . Mailing the notice to potential plaintiffs offers adequate notice of their

opportunity to participate in this case.”). It is not enough that some courts in some cases where a

need is shown may order disclosure of additional information. The issue is Plaintiffs fail to show

a reason that sending a letter to the last known mailing address would provide inadequate notice

in this case. Without such a showing, the Court should find that mailing the notice offers adequate

notice and limit any disclosure to names and addresses.

       5.      Written Correspondence Should Be Limited to Sending of an Approved Notice.

       While the Court should deny the requested class certification altogether, if the Court orders

that notice be sent, the Court should limit any correspondence with the putative class members to

the approved notice.     Plaintiffs request for putative class members’ email and cell phone

information, presumably to communicate by email and text and, possible, send “reminder notices”.

Plaintiffs, however, do not submit any separate proposed written notice for email or text

correspondence. Moreover, to justify a reminder notice, courts require a showing that is

particularized to the case, which is absent here. See, e.g., Vega v. Point Sec., LLC, A-17-CV-049-

LY, 2017 WL 4023289, at *4 (W.D. Tex. Sept. 13, 2017) (“Though Vega has identified several

general reasons why a reminder notice would be convenient, Vega has not stated any reason

particular to this case that supports the necessity of a reminder notice.” (citing cases)), report and

recommendation approved, A-17-CV-049-LY, 2017 WL 8774233 (W.D. Tex. Oct. 12, 2017). To

the extent the Court allows notice to be sent by cell phone or by email, any communication should

be limited to sending the notice approved by the Court. Otherwise, Plaintiffs would be providing




                                                  9
  Case 3:19-cv-01992-L Document 16 Filed 02/20/20                 Page 12 of 12 PageID 146



notices for which the Court has not approved and to which Defendants have not had the opportunity

to review and, if necessary, state objections.

       6.      The Court Should Allow Defendants at least 30 Days to Provide the Requested
               Information.

       While the Court should deny “Plaintiffs’” motion for class certification, to the extent the

Court orders notice be sent, providing Defendants only 10 days to provide the requested contact

information is not enough time. Defendant would ordinarily be allowed at least 30 days to respond

to written discovery. Under the proposed notice and order, Plaintiffs seek to make all current and

former plant operators in Texas or “day rate workers” subject to the notice. The Court should

allow Defendant at least 30 days to respond to the request for information.

                                              V.
                                          CONCLUSION

       For each of the reasons stated above, the Court should deny “Plaintiffs’” motion to certify

a class. Despite working on this case for close to a year, Plaintiffs fail to provide the Court with

any evidence of a discriminatory plan or of the putative class members’ interest in joining the suit

other than from the Plaintiffs themselves. Alternatively, and only to the extent the Court deems

notice should be sent, the Court should sustain Defendants’ objections to the proposed notice,

consent form, class definition, requested disclosures, and proposed order. The Court should order

such changes to the proposed notice and consent form consistent with the sustained objections. In

addition, Defendants respectfully request for such other and further relief, in law and in equity,

both general and specific, to which they may show themselves to be justly entitled.




                                                 10
